USCA4 Appeal: 20-7880              Doc: 4        Filed: 12/28/2020        Pg: 1 of 1



                                    UNITED STATES COURT OF APPEALS
                                        FOR THE FOURTH CIRCUIT
                                          OFFICE OF THE CLERK
                                               1100 East Main Street, Suite 501
                                               Richmond, Virginia 23219-3517
                                                   www.ca4.uscourts.gov
              Patricia S. Connor                                                        Telephone
                     Clerk                                                             804-916-2700


                                                  December 28, 2020

                                            ____________________________

                                     SUPPLEMENTAL RECORD REQUEST
                                       ____________________________

        No. 20-7880,                US v. Ziyad Yaghi
                                    5:09-cr-00216-FL-8, 5:15-cv-00523-FL

        TO:                    Peter A. Moore

        Please transmit to this office a supplemental record in the above-referenced case,
        consisting of the following:

        Presentence Investigation Report (PSR)

        If there is any problem with transmission of the supplemental record, please notify
        me.

        Jeffrey S. Neal, Deputy Clerk
        804-916-2729




                   Case 5:09-cr-00216-FL Document 2359 Filed 12/28/20 Page 1 of 1
